EXHIBIT 10.6
IMPAX LABORATORIES, INC.
AMENDED AND RESTATED 2002 EQUITY INCENTIVE PLAN
     1. Purpose. The purpose of the Plan is to attract, retain and motivate key
personnel by providing a means whereby the Company may grant (i) Incentive Stock
Options, (ii) Nonstatutory Stock Options, (iii) Stock Appreciation Rights and/or
(iv) Stock Bonuses to officers, employees, directors and consultants of the
Company and its Affiliates.
     2. Administration
          2.1 Administration by Board. The Board shall administer the Plan
unless and to the extent that the Board delegates its power and authority to a
Committee as provided in Section 2.3.
          2.2 Power of Board. Subject to the provisions of the Plan, the Board,
acting in its sole discretion, shall have the following power and authority:
               2.2.1 to determine to which of the eligible individuals, and the
times at which, Awards shall be granted;
               2.2.2 to determine the number of shares of Common Stock subject
to Awards granted under the Plan and, where applicable, the price to be paid for
the shares of Common Stock subject to each Award;
               2.2.3 to determine the terms and conditions of each Award (which
need not be identical);
               2.2.4 to interpret the terms of the Plan and Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration (and, in the exercise of this power, may correct any defect,
omission or inconsistency in the Plan or in any Award Agreement, in a manner and
to the extent it deemed necessary or desirable);
               2.2.5 to accelerate the terms of the Plan or any Award;
               2.2.6 to amend the terms of the Plan or any Award;
               2.2.7 to adopt forms of Award Agreements for use under the Plan;
               2.2.8 to allow Participants to satisfy the minimum withholding
tax obligations by electing to have the Company withhold from the shares covered
by an Award that number of shares having a Fair Market Value equal to the amount
required to be withheld; and
               2.2.9 to make all determinations deemed necessary or advisable
for the administration of the Plan.
          2.3 Delegation. Except with regard to Awards to Non-Employee
Directors, the Board may delegate any or all of its powers and authority
relating to the administration of the Plan (but not the power to amend or
terminate the Plan) to a Committee of two (2) or more

 



--------------------------------------------------------------------------------



 



members of the Board. If and to the extent that administrative responsibility is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers and authority theretofore possessed by
the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and, as
appropriate, references in the Plan to the Board shall be deemed to be the
Committee or subcommittee). If a Committee is appointed, then, unless the Board
determines otherwise, its members shall consist solely of individuals who
qualify as “non-employee directors” under Rule 16b-3 promulgated under
Section 16 of the Exchange Act and as “outside directors” under Section 162(m)
of the Code. If for any reason the Committee does not satisfy the “non-employee
director” requirements of Rule 16b-3 or the “outside director” requirements of
Section 162(m) of the Code, such non-compliance shall not affect the validity of
the awards, interpretations or other actions of the Committee. The Board may
delegate nondiscretionary administrative duties to such employees of the Company
as it deems proper.
          2.4 Indemnification. The Company shall indemnify and hold harmless to
the fullest extent permitted by law each member of the Board and the Committee
and any employee or director of the Company to whom any duty or power relating
to the administration or interpretation of the Plan is delegated from and
against any loss, cost, liability (including any sum paid in settlement of a
claim with the approval of the Board), damage and expense (including legal and
other expenses incident thereto) arising out of or incurred in connection with
the Plan, unless and except to the extent attributable to such person’s fraud or
willful misconduct.
          2.5 Decisions. All decisions, determinations and interpretations of
the Board shall be final, binding and conclusive on all persons.
     3. Share Reserve. Subject to adjustment pursuant to Section 10, the
aggregate number of shares of Common Stock that may be issued pursuant to the
Plan is 7,900,000 shares, all of which may be issued pursuant to Incentive Stock
Options. If any Option or Stock Appreciation Right expires or is terminated
without being exercised in whole or in part, the unexercised or released shares
from such Option or Stock Appreciation Right shall be available for future
issuance under the Plan. Shares that are subject to an Award that is forfeited
or cancelled or that are withheld in order to pay the purchase price for shares
of Common Stock covered by any Award or to satisfy the tax withholding
obligations associated with any Award under the Plan shall be available for
future issuance under the Plan. Shares of Common Stock available for issuance
under the Plan may be authorized and unissued, held by the Company in its
treasury or otherwise acquired for purposes of the Plan. No fractional shares of
Common Stock shall be issued under the Plan. Subject to adjustment pursuant to
Section 10, the maximum number of shares of Common Stock with respect to which
Options or Stock Appreciation Rights may be granted during any calendar year to
any director, officer, employee or consultant may not exceed 50% of the total
number of shares of Common Stock authorized for issuance under this Plan.
     4. Eligibility. Awards may be granted under the Plan to officers,
employees, directors and consultants of the Company or its Affiliates. Incentive
Stock Options may be granted only to employees of the Company or its Affiliates.
The Company may also, from time to time, assume outstanding awards granted by
another company, whether in connection with an

2



--------------------------------------------------------------------------------



 



acquisition of such other company or otherwise, by either (i) granting an Award
under the Plan in replacement of the award assumed by the Company, or
(ii) treating the assumed award as if it had been granted under the Plan.
     5. Options.
          5.1 Option Grant. Subject to the provisions hereof, the Board may
grant Incentive Stock Options or Nonstatutory Stock Options to eligible
personnel on such terms and conditions as the Board deems appropriate.
          5.2 Exercise Price. The exercise price of an Option shall not be less
than the par value of the Common Stock, provided that the exercise price of an
Option shall not be less than the Fair Market Value of the Common Stock on the
date the Option is granted. Notwithstanding the foregoing, the exercise price of
an Incentive Stock Option granted to a Ten Percent Stockholder shall not be less
than 110% of the Fair Market Value of the Common Stock on the date the Option is
granted.
          5.3 Option Term. No Option granted under the Plan may be exercisable
(if at all) more than ten (10) years after the date the Option is granted (or,
in the case of an Incentive Stock Option granted to a Ten Percent Stockholder,
five (5) years.)
          5.4 Vesting and Exercise of Options. The Board may establish such
vesting and other conditions and restrictions on the exercise of an Option
and/or upon the issuance of Common Stock in connection with the exercise of an
Option as it deems appropriate. Subject to satisfaction of applicable
withholding requirements, once vested and exercisable, an Option may be
exercised by transmitting to the Company: (i) a notice specifying the number of
shares to be purchased and (ii) payment of the exercise price. The exercise
price of an Option may be paid in cash and/or such other form of payment as the
Company may permit.
          5.5 Rights as a Stockholder. No shares of Common Stock shall be issued
in respect of the exercise of an Option until full payment of the exercise price
and the applicable tax withholding obligations with respect to such exercise has
been made or provided for. The holder of an Option shall have no rights as a
stockholder with respect to any shares covered by an Option until the date such
shares are issued. No adjustments shall be made for dividend distribution or
other rights for which the record date is prior to the date such shares are
issued.
          5.6 Buy Out and Settlement. The Board, on behalf of the Company, may
at any time offer to buy out any Option on such terms and conditions as the
Board shall establish.
          5.7 Options Non-Transferable. Options granted under the Plan shall not
be transferable or assignable by a Participant, and may not be made subject to
execution, attachment or similar process, otherwise then by will or by the laws
of descent and distribution, and shall be exercisable during the lifetime of a
Participant only by the Participant. Notwithstanding the foregoing, the Board
may determine at the time of grant or thereafter that a Nonstatutory Stock
Option is transferable in whole or in part to such persons, under such
circumstances, and subject to such conditions as the Board may prescribe;
provided that, such conditions are consistent with the conditions that would
permit the registration of the underlying shares on Form S-8 or a successor
form.

3



--------------------------------------------------------------------------------



 



          5.8 Assumed Options. In the event the Company assumes an option
granted by another company, the exercise price and the number and nature of
shares issuable upon exercise of such assumed option shall be adjusted
appropriately as determined by the Board.
          5.9 Replacement Options. Without in any way limiting the authority of
the Board to make or not to make grants of Options, the Board shall have the
authority (but not an obligation) to include as part of any Award Agreement a
provision entitling the Participant to a replacement Option in the event the
Participant exercises the Option evidenced by the Award Agreement, in whole or
in part, by surrendering other shares of Common Stock in accordance with the
Plan and the terms and conditions of the Award Agreement.
     6. Stock Appreciation Rights.
          6.1 Stock Appreciation Right Grant. Subject to the provisions hereof,
the Board may award Stock Appreciation Rights upon such terms and conditions as
it deems appropriate. A Stock Appreciation Right is an Award entitling the
Participant, upon exercise, to receive an amount, in cash or shares of Common
Stock or a combination thereof, as determined by the Board in its sole
discretion, determined with reference to the appreciation, if any, in the fair
market value of Common Stock during the period beginning on the date the Stock
Appreciation Right is granted and ending on the date the Stock Appreciation
Right is exercised.
          6.2 Types of Stock Appreciation Rights. Stock Appreciation Rights may
be awarded under the Plan in conjunction with an Option (“tandem SARs”) or
independent of any Option (“stand-alone SARs”). Tandem SARs awarded in
conjunction with a Nonstatutory Stock Option may be awarded either at or after
the time the Nonstatutory Stock Option is granted. Tandem SARs awarded in
conjunction with an Incentive Stock Option may only be awarded at the time the
Incentive Stock Option is granted.
          6.3 Exercisability. Except as otherwise provided herein, a tandem SAR
shall be exercisable only at the time and to the same extent and subject to the
same conditions as the related Option is exercisable. The exercise of a tandem
SAR shall cancel the related Option to the extent of the shares of Common Stock
with respect to which the Stock Appreciation Right is exercised, and vice versa.
Tandem SARs may be exercised only when the Fair Market Value of the Common Stock
to which it relates exceeds the Option exercise price. The Board may impose such
additional service or vesting conditions upon the exercise of a Stock
Appreciation Right (tandem or stand-alone) as it deems appropriate.
          6.4 Exercise. A Stock Appreciation Right may be exercised by giving
written notice to the Company identifying the Stock Appreciation Right that is
being exercised, specifying the number of shares covered by the exercise and
containing such other information or statements as the Board may require. The
Board may establish such rules and procedures as it deems appropriate for the
exercise of Stock Appreciation Rights under the Plan. Upon the exercise of a
Stock Appreciation Right, the Participant shall be entitled to receive an amount
(in cash and/or shares of Common Stock as determined by the Board) equal to the
product of (i) the number of shares with respect to which the Stock Appreciation
Right is being exercised and (ii) the difference between the Fair Market Value
of a share of the Common Stock on the date the

4



--------------------------------------------------------------------------------



 



Stock Appreciation Right is exercised and the Fair Market Value of a share of
Common Stock on the date the Stock Appreciation Right is granted.
          6.5 SARs Non-Transferable. Stock Appreciation Rights shall not be
transferable by a Participant other than upon the Participant’s death to a
beneficiary designated by the Participant in a manner acceptable to the Board,
or, if no designated beneficiary shall survive the Participant, pursuant to the
Participant’s will or by the laws of descent and distribution. All Stock
Appreciation Rights shall be transferable, to the extent permitted above, only
with the underlying option.
     7. Stock Bonus Awards. Subject to the provisions hereof, the Board may
grant Stock Bonus Awards to eligible personnel upon such terms and conditions as
the Board deems appropriate. The terms and conditions of Stock Bonus Awards may
change from time to time, and the terms and conditions of each Award Agreement
need not be identical.
          7.1 Consideration. A Stock Bonus Award shall be awarded in
consideration for part or future services rendered to the Company or its
Affiliates.
          7.2 Vesting. Shares of Common Stock awarded pursuant to a Stock Bonus
may, but need not, be subject to a vesting schedule determined by the Board.
          7.3 Transferability. Shares of Common Stock received pursuant to a
Stock Bonus Award shall be transferable by the Participant only upon such terms
and conditions as are set forth in the Award Agreement, as the Board shall
determine in its discretion, so long as shares remain subject to the terms of
the Award Agreement.
     8. Termination of Employment or Service. Unless otherwise determined by the
Board at grant or, if no rights of the Participant are thereby reduced,
thereafter, and subject to earlier termination in accordance with the provisions
hereof, the following rules apply with regard to Awards held by a Participant at
the time of his or her termination of employment or other service with the
Company and its Affiliates.
          8.1 Stock Options and Stock Appreciation Rights.
               8.1.1 If a Participant’s employment or service terminates due to
his or her death or Disability, then (i) any Option or Stock Appreciation Right
held by the Participant, to the extent not then exercisable, shall thereupon
terminate, and (ii) any Option or Stock Appreciation Right held by the
Participant which is exercisable at the time of such termination of employment
or service due to his or her death or Disability shall remain exercisable by the
Participant (or in the event of death, his or her legal representative) at any
time within one year from the date his or her employment or service terminates,
but in no event after expiration of the stated term, and, to the extent not
exercised within such time period, shall thereupon terminate.
               8.1.2 If a Participant’s employment or service is terminated by
the Company or its Affiliates for Cause or if, at the time of a Participant’s
termination, grounds for termination for Cause exist, then notwithstanding
anything to the contrary contained herein, any Option or Stock Appreciation
Right held by the Participant (whether or not otherwise vested) shall
immediately terminate and cease to be exercisable. “Cause” means (i) in the case
where

5



--------------------------------------------------------------------------------



 



there is no employment or consulting agreement between the Participant and the
Company or its Affiliates or where such an agreement exists but does not define
“Cause” (or words of like import), a termination classified by the Company as a
termination due to the Participant’s dishonesty, fraud, insubordination, willful
misconduct, refusal to perform services or materially unsatisfactory performance
of his or her duties, or (ii) in the case where there is an employment or
consulting agreement between the Participant and the Company or its Affiliates,
a termination that is or would be deemed for “cause” (or words of like import)
under such agreement.
               8.1.3 If a Participant’s employment or service terminates for any
reason (other than death, Disability or Cause at a time when Cause exists) or no
reason, then any Option or Stock Appreciation Right held by the Participant, to
the extent not then exercisable, shall thereupon terminate. Any Option or Stock
Appreciation Right held by the Participant which is exercisable at the time of
such termination of employment or service shall remain exercisable during the
thirty (30) days period following such termination of employment or service or,
if sooner, until the expiration of the stated term of the Option or Stock
Appreciation Right and, to the extent not exercised within such period, shall
thereupon terminate.
          8.2 Stock Bonuses. If a Participant’s employment or service
terminates, then any shares of Common Stock held by the Participant which have
not vested as of the date of termination under the terms of the Award Agreement
shall be forfeited.
     9. Miscellaneous.
          9.1 No Employment or other Service Rights. Nothing in the Plan or any
instrument executed or Award granted pursuant thereto shall confer upon any
Participant or other holder of Awards any right to continue to be employed by or
serve the Company or an Affiliate in the capacity in effect at the time the
Award was granted or shall affect the right of the Company or an Affiliate to
terminate such employment or service.
          9.2 Investment Assurance. The Company may, upon advice of counsel to
the Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to reflect conditions imposed
under an Award or to comply with applicable securities laws, including, but not
limited to, legends restricting the transfer of the stock.
          9.3 Withholding Obligations. As a condition to the exercise of any
Award or the delivery of any shares of Common Stock pursuant to any Award or the
lapse of restrictions on any Award, or in connection with any other event that
gives rise to a federal or other governmental tax withholding obligation on the
part of the Company relating to an Award, (i) the Company may deduct or withhold
(or cause to be deducted or withheld) from any payment or distribution to a
Participant whether or not pursuant to the Plan or (ii) the Company shall be
entitled to require that the Participant remit cash to the Company (through
payroll deduction or otherwise), in each case in an amount sufficient in the
opinion of the Company to satisfy such withholding obligation. If the event
giving rise to the withholding obligation involves a transfer of shares of
Common Stock, then, unless the applicable Award Agreement provides otherwise, at
the discretion of the Board, the Participant may satisfy the withholding
obligation described under this Section 9.3 by electing to have the Company
withhold shares of Common Stock

6



--------------------------------------------------------------------------------



 



(which withholding shall be at a rate not in excess of the statutory minimum
rate) or by tendering previously owned shares of Common Stock, in each case
having a Fair Market Value equal to the amount of tax to be withheld (or by
another mechanism as may be required or appropriate to conform with local tax
and other rules).
     10. Adjustments Upon Changes in Common Stock.
          10.1 Capitalization Adjustments. If any change is made in the Common
Stock subject to the Plan, or subject to any Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan shall be appropriately
adjusted in the class(es) and maximum number of securities subject to the Plan
and the maximum number of securities that may be awarded to any employee, and
the outstanding Awards shall be appropriately adjusted in the class(es) and
number of securities and price per share of stock subject to such outstanding
Awards. The Board, the determination of which shall be final, binding and
conclusive, shall make such adjustments. The conversion of any convertible
securities of the Company shall not be treated as a transaction “without receipt
of consideration” by the Company.
          10.2 Change in Control — Dissolution or Liquidation. In the event of a
dissolution or liquidation of the Company, then Awards outstanding under the
Plan shall terminate if not exercised (if applicable) immediately prior to, or
simultaneous with, such event.
          10.3 Change in Control — Asset Sale, Merger, Consolidation or Reverse
Merger. In the event of (i) a sale of all or substantially all of the assets of
the Company, (ii) a merger in which the Company is not the surviving corporation
or (iii) a reverse merger in which the Company is the surviving corporation but
the shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, then any surviving corporation or acquiring
corporation shall assume any Awards outstanding under the Plan or shall
substitute similar awards (including an award to acquire the same consideration
paid to the stockholders in the transaction described in this Section 10.3 for
those Awards outstanding under the Plan). In the event any surviving corporation
or acquiring corporation refuses to assume such Awards or to substitute similar
awards for those Awards outstanding under the Plan, then the vesting of all
outstanding Awards (and, if applicable, the time during which such Awards may be
exercised) shall be accelerated in full, and the Awards shall terminate if not
exercised (if applicable) at or prior to such event.
     11. Amendment and Termination. The Board may amend or terminate the Plan,
provided, however, that no such action may adversely affect the rights of a
Participant under any outstanding Award without the consent of the Participant.
Except as otherwise provided in Section 10, any amendment which would increase
the number of shares of Common Stock for which Awards may be granted under the
Plan (in the aggregate or on an individual basis) or modify the class of
employees eligible to receive Awards under the Plan shall, during any period in
which the Common Stock of the Company is listed on The Nasdaq Stock Market or
any other National Securities Exchange, be subject to the approval of the
stockholders of the Company. The Board may amend the terms of any Award
Agreement at any time and from time to time, provided, however, that any
amendment which

7



--------------------------------------------------------------------------------



 



would adversely affect the rights of the Participant may not be made without the
consent of the Participant.
     12. Effective Date of Plan. The Plan shall become effective on the date of
its adoption by the Company’s Board of Directors, subject however to approval by
the holders of the Company’s Common Stock in the manner as prescribed in the
Code and the resolutions thereunder. Options may be granted under this Plan
prior to obtaining shareholder approval, provided such options shall not be
exercisable before such shareholder approval is obtained. No grants of Bonus
Stock may be made under the Plan prior to the receipt of shareholder approval.
     13. Definitions.
          13.1 “Affiliate” means any parent corporation or subsidiary
corporation of the Company, whether now or hereafter existing, as those terms
are defined in Section 424(e) and (f), respectively, of the Code.
          13.2 “Award” means any Option, Stock Appreciation Right or Stock Bonus
granted under the Plan.
          13.3 “Award Agreement” means a written agreement or other instrument
between the Company and a holder of an Award evidencing the terms and conditions
of an individual Award.
          13.4 “Board” means the Board of Directors of the Company.
          13.5 “Code” means the Internal Revenue Service Code of 1986, as
amended.
          13.6 “Committee” means a committee appointed by the Board in
accordance with Section 2.3.
          13.7 “Common Stock” means the common stock, par value $.01, of the
Company.
          13.8 “Company” means Impax Laboratories, Inc., a Delaware corporation.
          13.9 “Disability” means the dates and permanent disability of a person
within the meaning of Section 22(e) of the Code.
          13.10 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          13.11 “Fair Market Value” means, as of any date, the value of the
Common Stock determined as follows: (i) if the Common Stock is listed on any
established stock exchange or traded on the over-the-counter market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the date of grant, as reported in The Wall
Street Journal or such other source as the Board deems reliable; and (ii) in the
absence of trading on such markets, the Fair Market Value shall be determined in
good faith by the Board.

8



--------------------------------------------------------------------------------



 



          13.12 “Incentive Stock Option” means an Option intended to qualify as
an incentive stock option within the meaning of Section 422 of the Code.
          13.13 “Non-Employee Director” means a member of the Board who (i) is
not currently an officer (as defined in Rule 16a-1(f) of the Securities Act or
any successor regulation) of the Company or a parent or subsidiary of the
Company, or otherwise currently employed by the Company or a parent or
subsidiary of the Company; (ii) does not receive compensation, either directly
or indirectly, from the Company or a parent or subsidiary of the Company, for
services rendered as a consultant or in any capacity other than as a director,
except for an amount that does not exceed the dollar amount for which disclosure
would be required pursuant to Item 404(a) of Regulation S-K; and (iii) does not
possess an interest in any other transaction for which disclosure would be
required pursuant to Item 404(a) of Regulation S-K.
          13.14 “Nonstatutory Stock Option” means an Option that does not
qualify as an Incentive Stock Option.
          13.15 “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option granted pursuant to the Plan.
          13.16 “Participant” means a person to whom an Award is granted
pursuant to the Plan or, if applicable, such other person who holds an Award.
          13.17 “Plan” means this Impax Laboratories, Inc. Amended and Restated
2002 Equity Incentive Plan.
          13.18 “Securities Act” means the Securities Act of 1933, as amended.
          13.19 “Stock Appreciation Right” means a stock appreciation right
granted pursuant to Section 6 of the Plan.
          13.20 “Stock Bonus” means a grant of restricted stock pursuant to
Section 7 of the Plan.
          13.21 “Ten Percent Stockholder” means a person who owns (or is deemed
to own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any of its Affiliates.

9